United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-3645
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                Christopher Channel

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                              Submitted: July 9, 2015
                               Filed: July 16, 2015
                                  [Unpublished]
                                  ____________

Before SHEPHERD, BYE, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.

       Christopher Channel directly appeals after he pled guilty to drug-trafficking
and firearm offenses, and the district court1 sentenced him to 254 months in prison,

      1
       The Honorable Carol E. Jackson, United States District Judge for the Eastern
District of Missouri.
which was below his calculated Guidelines range, below the applicable statutory
maximum penalties, and below the term of imprisonment recommended by the parties
in his plea agreement. His counsel has moved to withdraw, and has filed a brief
under Anders v. California, 386 U.S. 738 (1967), acknowledging that Channel’s plea
agreement contained an appeal waiver, suggesting that Channel’s sentence is
excessive, and indicating that Channel believes he received ineffective assistance of
counsel at his change-of-plea and sentencing hearings. Channel has not filed a
supplemental brief. After careful review, we decline to consider on direct appeal
Channel’s apparent ineffective-assistance claims, see United States v. Woods, 717
F.3d 654, 657 (8th Cir. 2013), and we enforce the appeal waiver, see United States
v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (de novo review); United States v. Andis,
333 F.3d 886, 889-90 (8th Cir. 2003) (en banc) (discussing enforcement of appeal
waivers). Finally, having independently reviewed the record pursuant to Penson v.
Ohio, 488 U.S. 75, 80 (1988), we have found no nonfrivolous issues for appeal,
outside the scope of the appeal waiver.

       Accordingly, the appeal is dismissed. As for counsel’s motion to withdraw, we
conclude that allowing counsel to withdraw at this time would not be consistent with
the Eighth Circuit’s 1994 Amendment to Part V of the Plan to Implement The
Criminal Justice Act of 1964. We therefore deny counsel’s motion to withdraw as
premature, without prejudice to counsel refiling the motion upon fulfilling the duties
set forth in the Amendment.
                       ______________________________




                                         -2-